Exhibit 99.1 News Release Hexcel Corporation, 281 Tresser Boulevard, Stamford, CT 06901 (203) 969-0666 HEXCEL REPORTS RECORD 2 · Diluted EPS of $0.63 was 14.5% higher than prior year adjusted diluted EPS of $0.55 (Q2 2was $0.51). · Sales of $475.7 million were 1.2% higher than last year (5.4% in constant currency), driven by Commercial Aerospace (up 7.7% in constant currency). · Adjusted operating income was $90.6 million, 19.0% of sales, as compared to $81.1 million, 17.3% of sales in 2014 (Q2 2014 GAAP operating income was $75.1 million). · Full year 2015 guidance maintained: adjusted diluted EPS of $2.33 to $2.43 See Table C for reconciliation of GAAP and non-GAAP operating income, net income and earnings per share Quarter Ended June 30, Six Months Ended June 30, (In millions, except per share data) % Change % Change Net Sales $ $ 1.2% $ $ 1.7% Net sales change in constant currency 5.4% 5.8% Operating Income 20.6% 15.7% Net Income 21.9% 28.9% Diluted net income per common share $ $ 23.5% $ $ 30.9% Non-GAAP Measures for y-o-y comparisons: Adjusted Operating Income (Table C) $ $ 11.7% $ $ 11.2% As a % of sales 19.0% 17.3% 18.3% 16.7% Adjusted Net Income (Table C) 13.2% 13.0% Adjusted diluted net income per share $ $ 14.5% $ $ 15.2% STAMFORD, CT. July 20, 2015 – Hexcel Corporation (NYSE: HXL), today reported results for the second quarter of 2015.Net sales during the quarter were $475.7 million, 1.2% higher than the $470.1 million reported for the second quarter of 2014. Operating income for the period was $90.6 million compared to last year’s $75.1 million ($81.1 million adjusted operating income, see Table C). Operating income for the 2014 second quarter included a $6 million charge to increase environmental reserves primarily related to a manufacturing facility sold in 1986. Net income for the second quarter of 2015 was $61.7 million, or $0.63 per diluted share, compared to $50.6 million or $0.51 per diluted share ($0.55 per share as adjusted, see Table C) in 2014. Chief Executive Officer Comments
